
 
Exhibit 10.1
[f8k_alto.htm]








STOCK PURCHASE AGREEMENT






BETWEEN




ALTO GROUP HOLDINGS, INC.




AND




__________________








January 24, 2011
 
 
 
 
 
 
 
 
 
 





 
 

--------------------------------------------------------------------------------

 



 


 
 
STOCK PURCHASE AGREEMENT


 
 
This Stock Purchase Agreement (this "Agreement") is entered into as of the 24th
day of January, 2011, by and between Alto Group Holdings, Inc., a Nevada
corporation ("Alto"), and _____________, a resident of the State of Utah
("Seller"). Alto and Seller are referred to collectively herein as the
"Parties."
 
Seller owns all of the outstanding membership units of Liberty American, LLC, a
Utah limited liability company ("Liberty").
 
This Agreement contemplates a transaction in which Alto will purchase from
Seller, and Seller will sell to Alto, all of the outstanding membership units of
Liberty in return for common stock of Alto.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1.  Definitions. 
 
"Accredited Investor" has the meaning set forth in Regulation D promulgated
under the Securities Act.
 
"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys' fees and expenses.
 
"Affiliate" shall mean, with respect to any Party hereto, any Person who
controls, is controlled by, or is under common control, with such Party.
 
"Alto" has the meaning set forth in the preface above.
 
"Alto Shares" means the shares of common stock of Alto, par value $0.00001 per
share.
 
"Basis" means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
 
"Closing" has the meaning set forth in §2(c) below.
 
"Closing Date" has the meaning set forth in §2(c) below.
 
"Confidential Information" means any information concerning the businesses and
affairs of Alto that is not already generally available to the public.
 
"Financial Statements" means, collectively, the income statement, balance sheet,
and cash flow statement of Liberty as at and for the years ended December 31,
2009 and 2010.
 
"Indemnified Party" has the meaning set forth in §7(d) below.
 
"Indemnifying Party" has the meaning set forth in §7(d) below.
 
"Intellectual Property" means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in
 

 
1

--------------------------------------------------------------------------------

 
 
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets and confidential business information (including ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals), (f) all computer software
(including source code, executable code, data, databases, and related
documentation), (g) all advertising and promotional materials, (h) all other
proprietary rights, and (i) all copies and tangible embodiments thereof (in
whatever form or medium).
 
"Knowledge" means actual knowledge after reasonable investigation.
 
"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
 
"Liberty" has the meaning set forth in the preface above.
 
"Liberty Share" means any of the membership units of Liberty.
 
"Lien" means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.
 
"Material Adverse Effect" or "Material Adverse Change" means any effect or
change that would be materially adverse to the business, assets, condition
(financial or otherwise), operating results, operations, or business prospects
of Liberty or on the ability of Seller to consummate timely the transactions
contemplated hereby (regardless of whether or not such adverse effect or change
can be or has been cured at any time or whether Alto has knowledge of such
effect or change on the date hereof), including the taking of any action
contemplated by this Agreement and the other agreements contemplated hereby.
 
"Operator Agreement" means that certain Operator Agreement entered into between
Liberty and Remediaciones Ambientales de Mexico Ramp, S.A. de C.V., a true and
correct copy of which has been provided to Alto prior to the Closing, providing
for the right of Liberty to operate and develop a mining interest known as the
La Cienega mining concession in Northern Sonora, Mexico.
 
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
"Party" has the meaning set forth in the preface above.
 
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
"Purchase Price" has the meaning set forth in §2(b) below.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Seller" has the meaning set forth in the preface above.
 
"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such
 

 
2

--------------------------------------------------------------------------------

 

business entity (other than a corporation). The term "Subsidiary" shall include
all Subsidiaries of such Subsidiary.
 
"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under §59A of the
Internal Revenue Code of 1986, as amended), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not and including any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.
 
"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
"Third Party Claim" has the meaning set forth in §7(d) below.
 
2.   Purchase and Sale of Liberty Shares.
 
(a)       Basic Transaction.  On and subject to the terms and conditions of this
Agreement, Alto hereby purchases from Seller, and Seller hereby sells to Alto,
all of her Liberty Shares for the consideration specified below in this §2.
 
(b)       Issuance of Alto Shares. Alto agrees to issue to Seller Ten Million
(10,000,000) Alto Shares (the "Purchase Price") within thirty (30) days of the
Closing Date.
 
(c)  Closing.  The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place upon execution of this Agreement or such other
date as Alto and Seller may mutually determine (the "Closing Date").
 
(d)      Deliveries at Closing.  At the Closing, (i) Seller will deliver to Alto
the various certificates, instruments, and documents referred to in §6(a) below,
(ii) Alto will deliver to Seller the various certificates, instruments, and
documents referred to in §6(b) below, (iii) Seller will deliver to Alto stock
certificates representing all of her Liberty Shares, endorsed in blank or
accompanied by duly executed assignment documents, and (iv) Alto will deliver to
Seller the consideration specified in §2(b) above.
 
3.   Representations and Warranties Concerning Transaction.
 
(a)   Seller's Representations and Warranties.  Seller represents and warrants
to Alto that the statements contained in this §3(a) are correct and complete as
of the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this §3(a)) with respect to himself.
 
(i)       Authorization of Transaction. Seller has full power and authority to
execute and deliver this Agreement and to perform her obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of Seller,
enforceable in accordance with its terms and conditions. Seller need not give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order to consummate the
transactions contemplated by this Agreement.
 
(ii)  Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of
 

 
3

--------------------------------------------------------------------------------

 
 
any government, governmental agency, or court to which Seller is subject, (B)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Seller is a party or by which she is
bound or to which any of her assets is subject, or (C) result in the imposition
or creation of a Lien upon or with respect to the Liberty Shares.
 
(iii)  Brokers' Fees. Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
 
(iv)  Investment. Seller (A) understands that the Alto Shares have not been, and
will not be, registered under the Securities Act, or under any state securities
laws, and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering, (B) is acquiring
the Alto Shares solely for her own account for investment purposes, and not with
a view to the distribution thereof, (C) is a sophisticated investor with
knowledge and experience in business and financial matters, (D) has received
certain information concerning Alto and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the Alto Shares, (E) is able to bear the economic risk and
lack of liquidity inherent in holding the Alto Shares, and (F) is an Accredited
Investor as defined in Regulation D promulgated under the Securities Act.
 
(v)      Liberty Shares. Seller holds of record and owns beneficially all of the
Liberty Shares, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), Taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Seller is not a party to any option, warrant, purchase right, or
other contract or commitment that could require Seller to sell, transfer, or
otherwise dispose of any membership units of Liberty (other than this
Agreement). Seller is not a party to any voting trust, proxy, or other agreement
or understanding with respect to the voting of any Liberty Shares.
 
(b)      Alto's Representations and Warranties. Alto represents and warrants to
Seller that the statements contained in this §3(b) are correct and complete as
of the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this §3(b)).
 
(i)       Organization of Alto. Alto is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.
 
(ii)      Authorization of Transaction. Alto has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Alto, enforceable in
accordance with its terms and conditions. Alto need not give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Alto.
 
(iii)      Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Alto is subject or any provision of its
charter, bylaws, or other governing documents or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Alto is a party or by which it is bound or to which any
 

 
4

--------------------------------------------------------------------------------

 
 
of its assets is subject.
 
(iv)      Brokers' Fees. Alto has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.
 
(v)      Investment. Alto is not acquiring the Liberty Shares with a view to or
for sale in connection with any distribution thereof within the meaning of the
Securities Act.
 
4.     Representations and Warranties Concerning Liberty.  Seller represents and
warrants to Alto that the statements contained in this §4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §4).
 
(a)       Organization, Qualification, and Corporate Power. Liberty is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the state of Utah.  Seller has delivered to Alto correct and
complete copies of the Articles of Organization and Operating Agreement of
Liberty (as amended to date).  Liberty is not in default under or in violation
of any provision of its Articles of Organization or Operating Agreement.
 
(b)      Capitalization.  All of the issued and outstanding Liberty Shares have
been duly authorized, are validly issued, fully paid, and non-assessable, and
are held of record by the Seller. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require Liberty to
issue, sell, or otherwise cause to become outstanding any other Liberty Shares
than those held by the Seller immediately prior to Closing.
 
(c)      Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Liberty is subject or any provision of
the charter or Operating Agreement of Liberty or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Liberty is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any Lien upon any of
its assets). Liberty does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.
 
(d)      Brokers' Fees. Liberty does not have any Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
 
(e)  Subsidiaries.  There are no Subsidiaries of Liberty.
 
(f)  Undisclosed Liabilities. Liberty does not have any Liability (and there is
no Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability), except as shown in the Financial Statements of Liberty
supplied to Alto prior to the Closing.
 
(g)  Tax Matters.  Liberty has paid any and all Taxes due and owing with respect
to its business, operations, employees, and contract personnel.
 
(h)  Real Property.  Liberty does not own or lease any real property.
 
(i)       Intellectual Property.  Liberty does not own or
 

 
5

--------------------------------------------------------------------------------

 
 
possess any rights in any Intellectual Property and has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties.
 
(j)  Operator Agreement.  The Operator Agreement is a legally binding and valid
agreement of Liberty, enforceable in accordance with its terms, and there is no
default or notice of termination received by Liberty in respect of the Operator
Agreement and Seller does not reasonably contemplate that the transactions
contemplated by this Agreement shall constitute a default or give rise to a
right of termination of the Operator Agreement by any party thereto.
 
(k)  Disclosure.  The representations and warranties contained in this §4 do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements and information contained in this
§4 not misleading.
 
5.      Post-Closing Covenants.  The Parties agree as follows with respect to
the period following the Closing.
 
(a)      General.  In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under §7 below). Seller
acknowledges and agree that from and after the Closing Alto will be entitled to
possession of all documents, books, records (including Tax records), agreements,
and financial data of any sort relating to Liberty.
 
(b)  Confidentiality. Seller will treat and hold as such all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to Alto or destroy, at the
request and option of Alto, all tangible embodiments (and all copies) of the
Confidential Information which are in her possession. In the event that Seller
is requested or required pursuant to written or oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process to disclose any Confidential
Information, Seller will notify Alto promptly of the request or requirement so
that Alto may seek an appropriate protective order or waive compliance with the
provisions of this §5(d). If, in the absence of a protective order or the
receipt of a waiver hereunder, Seller is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, Seller may disclose the Confidential Information to the tribunal;
provided, however, that Seller shall use her reasonable best efforts to obtain,
at the reasonable request of Alto, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as Alto shall designate. The foregoing provisions shall
not apply to any Confidential Information which is generally available to the
public immediately prior to the time of disclosure unless such Confidential
Information is so available due to the actions of Seller.
 
(c)  Alto Shares.  Each Alto Share will be imprinted with a legend substantially
in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "SECURITIES ACT") AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE
SECURITIES ACT OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE AND
SATISFACTORY TO THE ISSUER OF THE SECURITIES, SUCH OFFER, SALE, TRANSFER,
PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
 
Each holder desiring to transfer an Alto Share first must furnish Alto with a
written opinion reasonably satisfactory to Alto in form and substance from
counsel reasonably satisfactory to Alto by reason of experience to the effect
that the holder may transfer the Alto Share as desired without registration
under the Securities Act.
 
6.       Conditions to Obligation to Close.
 

 
6

--------------------------------------------------------------------------------

 



 
(a)  Conditions to Alto's Obligation.  Alto's obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i)  the representations and warranties set forth in §3(a) and §4 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by terms
such as "material" and "Material Adverse Effect," in which case such
representations and warranties shall be true and correct in all respects at and
as of the Closing Date;
 
(ii)  Seller shall have performed and complied with all of her covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as "material" and "Material
Adverse Effect," in which case Sellers shall have performed and complied with
all of such covenants in all respects through the Closing;
 
(iii)  no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement, (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, (C) affect adversely the right
of Alto to own the Liberty Shares and to control Liberty, or (D) affect
adversely the right of Liberty to own its assets and to operate its businesses
(and no such injunction, judgment, order, decree, ruling, or charge shall be in
effect);
 
(iv)  Sellers shall have delivered to Alto a certificate to the effect that each
of the conditions specified above in §6(a)(i)-(iii) is satisfied in all
respects;
 
(v)  Alto shall have received the resignations, effective as of the Closing, of
each manager of Liberty other than those whom Alto shall have specified in
writing prior to the Closing;
 
(vi)  all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
Alto;
 
(vii)  Liberty shall have obtained and delivered to Alto a written consent for
the assignment of the Operator Agreement if such assignment is deemed necessary
by Alto in connection with the transactions contemplated hereunder;
 
(viii)     Seller shall have delivered to Alto copies of the Articles of
Organization of Liberty certified on or soon before the Closing Date by the
Secretary of State of Utah; and
 
(ix)        Seller shall have delivered to Alto copies of the certificate of
good standing of Liberty issued on or soon before the Closing Date by the
Secretary of State of Utah.
 
Alto may waive any condition specified in this §6(a) if it executes a writing so
stating at or prior to the Closing.
 
(b)  Conditions to Seller’s Obligation.  The obligation of Seller to consummate
the transactions to be performed by him in connection with the Closing is
subject to satisfaction of the following conditions:
 
(i)  the representations and warranties set forth in §3(b) above shall be true
and correct in all material respects at and as of the Closing Date, except to
the extent that such representations and warranties are qualified by terms such
as "material" and "Material Adverse Effect," in which case such representations
and warranties shall be true and correct in all respects at and as of the
Closing Date;
 

 
7

--------------------------------------------------------------------------------

 
 
(ii)  Alto shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by terms such as "material" and "Material Adverse
Effect," in which case Alto shall have performed and complied with all of such
covenants in all respects through the Closing;
 
(iii)  no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);
 
(iv)  Alto shall have delivered to Seller a certificate to the effect that each
of the conditions specified above in §6(b)(i)-(iii) is satisfied in all
respects;
 
(v)  all actions to be taken by Alto in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Seller.
 
Seller may waive any condition specified in this §6(b) if she executes a writing
so stating at or prior to the Closing.
 
7.  Remedies for Breaches of This Agreement.
 
(a)  Survival of Representations and Warranties.  All of the representations and
warranties of Seller contained in this Agreement shall survive the Closing
hereunder and continue in full force and effect for a period of one year
thereafter.
 
(b)  Indemnification Provisions for Alto's Benefit.
 
(i)  In the event Seller breaches (or in the event any third party alleges facts
that, if true, would mean Seller has breached) any of her representations,
warranties, and covenants contained herein and, provided that Alto makes a
written claim for indemnification against Seller pursuant to §9(f) below within
the survival period, then Seller shall be obligated to indemnify Alto from and
against the entirety of any Adverse Consequences Alto may suffer (including any
Adverse Consequences Alto may suffer after the end of any applicable survival
period) resulting from, arising out of, relating to, in the nature of, or caused
by the breach (or the alleged breach).
 
(c)  Indemnification Provisions for Seller’s Benefit.  In the event Alto
breaches (or in the event any third party alleges facts that, if true, would
mean Alto has breached) any of its representations, warranties, and covenants
contained herein and, provided that Seller makes a written claim for
indemnification against Alto pursuant to §9(f) below within such survival period
(if there is an applicable survival period pursuant to §7(a) above), then Alto
shall indemnify Seller from and against the entirety of any Adverse Consequences
suffered (including any Adverse Consequences suffered after the end of any
applicable survival period) resulting from, arising out of, relating to, in the
nature of, or caused by the breach (or the alleged breach).
 
(d)  Matters Involving Third Parties.
 
(i)  If any third party shall notify any Party (the "Indemnified Party") with
respect to any matter (a "Third Party Claim") which may give rise to a claim for
indemnification against any other Party (the "Indemnifying Party") under this
§7, then the Indemnified Party shall promptly notify each Indemnifying Party
thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 

 
8

--------------------------------------------------------------------------------

 
 
 
(ii)  Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice [materially] adverse to the continuing business interests or
the reputation of the Indemnified Party, and (E) the Indemnifying Party conducts
the defense of the Third Party Claim actively and diligently.
 
(iii)  So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with §7(d)(ii) above, (A) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, (B) the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (not to
be withheld unreasonably), and (C) the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnified Party (not to
be withheld unreasonably).
 
(iv)  In the event any of the conditions in §7(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys' fees
and expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this §7.
 
8.  Cooperation on Tax Matters.   Alto, Liberty, and Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns pursuant to this Agreement and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party's request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Liberty and Seller agree (A) to retain all books
and records with respect to Tax matters pertinent to Liberty relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Alto or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other Party so requests,
Liberty or Seller, as the case may be, shall allow the other Party to take
possession of such books and records.
 
9.  Miscellaneous.
 
(a)  No Third-Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 

 
9

--------------------------------------------------------------------------------

 
 
(b)  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
 
(c)  Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of her or
its rights, interests, or obligations hereunder without the prior written
approval of Alto and Seller; provided, however, that Alto may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Alto nonetheless shall remain
responsible for the performance of all of its obligations hereunder).
 
(d)  Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.
 
(e)  Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(f)  Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) four business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:
 
If to Alto:
 
 
If to Seller:
Attn: Mr. Mark Klok
_______________________
245 Park Avenue, Suite 2431
_______________________
New York, NY 10167
_______________________
T +1 212 803 8187
_______________________
F +1 212 803 8179
_______________________
email: mdklok@gmail.com
_______________________

 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
 
(g)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Utah without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Utah  or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Utah.
 
(h)  Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Alto and
Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.
 

 
10

--------------------------------------------------------------------------------

 


 
(i)  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(j)  Expenses.  Each of Alto, Seller, and Liberty will bear her or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.
 
(k)  Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.
 
(l)  Specific Performance.  Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity. In particular, the Parties acknowledge
that the business of Liberty is unique and recognize and affirm that in the
event Seller breaches this Agreement, money damages would be inadequate and Alto
would have no adequate remedy at law, so that Alto shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and the other Parties' obligations hereunder not only by action for
damages but also by action for specific performance, injunctive, and/or other
equitable relief.
 
(m)  Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in Salt Lake County, State of Utah, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.




 


 
 
[end of Stock Purchase Agreement]
 

 
11

--------------------------------------------------------------------------------

 

 
* * * * *
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.
 




“ALTO”                                                                                                                               
 “SELLER”




 


ALTO GROUP HOLDINGS,
INC.                                                                           
 




/s/ Mark
Klok                                                      _____________________
Mark Klok, Chief Executive
Officer                                                                                     
____________, individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
12

--------------------------------------------------------------------------------

 
